Title: To Thomas Jefferson from Albert Gallatin, 19 June 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Wednesday 19th June 1805
                  
                  I enclose for your signature an Act making Cayahoga the port of entry of the district of Erie. It is dated as far back as 12th instt., in order that it may precede the commission already issued in favor of Mr. Wallworth as collector. 
                  With great respect Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               